     Case 1:19-cv-03433 Document 1 Filed 12/05/19 USDC Colorado Page 1 of 22




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.

STEPHEN BUSHANSKY,

        Plaintiff,

v.

JAGGED PEAK ENERGY INC.,
JAMES J. KLECKNER,
CHARLES D. DAVIDSON,
ROGER L. JARVIS,
JANEEN S. JUDAH
MICHAEL C. LINN,
ADRIANNA C. MA,
JOHN R. SULT,
S. WIL VANLOH, JR.,
DHEERAJ VERMA, and
BLAKE A. WEBSTER,

        Defendants.

                             COMPLAINT AND JURY DEMAND


        Plaintiff Stephen Bushansky (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and upon

information and belief based upon, inter alia, the investigation of counsel as to all other allegations

herein, as follows:

                                   NATURE OF THE ACTION

        1.      Plaintiff brings this action against Jagged Peak Energy Inc. (“Jagged Peak” or the

“Company”) and the members of its Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange
  Case 1:19-cv-03433 Document 1 Filed 12/05/19 USDC Colorado Page 2 of 22




Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed

transaction, pursuant to which the Company will be acquired by Parsley Energy, Inc. (“Parsley”)

through its wholly owned subsidiary Jackal Merger Sub, Inc. (“Merger Sub”) (the “Proposed

Transaction”).

       2.        On October 14, 2019, Jagged Peak and Parsley issued a joint press release

announcing that they had entered into an Agreement and Plan of Merger (the “Merger Agreement”)

to sell Jagged Peak to Parsley. Under the terms of the Merger Agreement, each Jagged Peak

stockholder will be entitled to receive 0.447 shares of Parsley Class A common stock for each

Jagged Peak share they own (the “Merger Consideration”). Based on the closing price of Parsley

Class A common stock on October 11, 2019, the Merger Consideration is valued at approximately

$7.59 per share. The Proposed Transaction is valued at approximately $2.27 billion, including

Jagged Peak’s net debt of approximately $625 million.

       3.        On November 26, 2019, Jagged Peak filed a Schedule 14A Definitive Proxy

Statement (the “Proxy Statement”) with the SEC. The Proxy Statement, which recommends that

Jagged Peak stockholders vote in favor of the Proposed Transaction, omits and/or misrepresents

material information concerning, among other things: (i) Jagged Peak and Parsley management’s

financial projections for Jagged Peak, Parsley and the pro forma company; (ii) the data and inputs

underlying the financial valuation analyses that support the fairness opinions provided by the

Company’s financial advisors, Citigroup Global Markets Inc. (“Citi”) and RBC Capital Markets,

LLC (“RBCCM”); (iii) the background of the Proposed Transaction; and (iv) potential conflicts

of interest faced by RBCCM. Defendants authorized the issuance of the false and misleading

Proxy Statement in violation of Sections 14(a) and 20(a) of the Exchange Act.

       4.        In short, unless remedied, Jagged Peak’s public stockholders will be irreparably




                                                 2
  Case 1:19-cv-03433 Document 1 Filed 12/05/19 USDC Colorado Page 3 of 22




harmed because the Proxy Statement’s material misrepresentations and omissions prevent them

from making a sufficiently informed voting decision on the Proposed Transaction. Plaintiff seeks

to enjoin the stockholder vote on the Proposed Transaction unless and until such Exchange Act

violations are cured.

                                  JURISDICTION AND VENUE

        5.       This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. §1331 (federal question

jurisdiction).

        6.       This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

        7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaintiff’s

claims arose in this District, where a substantial portion of the actionable conduct took place, where

most of the documents are electronically stored, and where the evidence exists. Jagged Peak is

headquartered in this District. Moreover, each of the Individual Defendants, as Company officers

or directors, either resides in this District or has extensive contacts within this District.

                                              PARTIES

        8.       Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Jagged Peak common stock.

        9.       Defendant Jagged Peak is a Delaware corporation with its principal executive

offices located at 1402 Lawrence Street, Suite 1800, Denver, Colorado 80202. Jagged Peak is an




                                                   3
    Case 1:19-cv-03433 Document 1 Filed 12/05/19 USDC Colorado Page 4 of 22




independent oil and natural gas exploration and production company with operations in the

southern Delaware Basin. The Company’s common stock is traded on the New York Stock

Exchange under the ticker symbol “JAG.”

        10.     Defendant James J. Kleckner (“Kleckner”) has been President and Chief Executive

Officer (“CEO”) of the Company and Jagged Peak Energy LLC (“JPE LLC”) since March 2018

and has been a director of the Company since January 2017.

        11.     Defendant Charles D. Davidson (“Davidson”) has been Chairman of the Board

since March 2018 and a director of the Company since September 2016. Defendant Davidson

previously served as a director of JPE LLC from February 2016 until the Company’s initial public

offering in January 2017 (the “IPO”). Defendant Davidson is also a Venture Partner with Quantum

Energy Investment Partners (“Quantum”) 1 and serves on Quantum’s Investment Committee.

        12.     Defendant Roger L. Jarvis (“Jarvis”) has been a director of the Company since

January 2017.

        13.     Defendant Janeen S. Judah (“Judah”) has been a director of the Company since

April 2019.

        14.     Defendant Michael C. Linn (“Linn”) has been a director of the Company since

January 2017. Defendant Linn has been a Senior Advisor to Quantum since August 2012.

        15.     Defendant Adrianna C. Ma (“Ma”) has been a director of the Company since July

2019.




1
  An affiliate of Quantum formed Jagged Peak as a limited liability company in April 2013. As of
November 20, 2019, Quantum, through its affiliate Q-Jagged Peak Energy Investment Partners
(“Q-Jagged Peak”) owns approximately 68.6% of the Company’s common stock. In connection
with the execution of the Merger Agreement, Quantum entered into a voting and support
agreement with Parsley agreeing to vote all shares of Company common stock beneficially owned
by Q-Jagged Peak in favor of the Proposed Transaction.


                                               4
  Case 1:19-cv-03433 Document 1 Filed 12/05/19 USDC Colorado Page 5 of 22




        16.   Defendant John R. Sult (“Sult”) has been a director of the Company since January

2017.

        17.   Defendant S. Wil VanLoh, Jr. (“VanLoh”) has been a director of the Company

since September 2016 and previously served as a director of JPE LLC from April 2013 until the

IPO. Defendant VanLoh is the Founder and CEO of Quantum, which he founded in 1998.

        18.   Defendant Dheeraj Verma (“Verma”) has been a director of the Company since

January 2017. Defendant Verma is the President of Quantum, which he joined in 2008.

        19.   Defendant Blake A. Webster (“Webster”) has been a director of the Company since

September 2016 and previously served as a director of JPE LLC from April 2013 in the IPO.

Defendant Webster is a Managing Director of Quantum, which he joined in 2006.

        20.   Defendants identified in paragraphs 10 to 19 are collectively referred to herein as

the “Board” or the “Individual Defendants.”

                              OTHER RELEVANT ENTITIES

        21.   Parsley is a Delaware corporation with its principal executive offices located at 303

Colorado Street, Suite 3000, Austin, Texas 78701. Parsley is an independent oil and natural gas

company focused on the acquisition, development, exploration and production of unconventional

oil and natural gas properties in the Permian Basin. Parsley’s common stock trades on the New

York Stock Exchange under the ticker symbol “PE.”

        22.   Merger Sub is a Delaware corporation and a direct, wholly owned subsidiary of

Parsley.

                             SUBSTANTIVE ALLEGATIONS

Company Background

        23.   Jagged Peak is an independent oil and natural gas exploration and production

company focused on the acquisition and development of unconventional oil and associated liquids-


                                                5
  Case 1:19-cv-03433 Document 1 Filed 12/05/19 USDC Colorado Page 6 of 22




rich natural gas reserves in the southern Delaware Basin. The Delaware Basin is a sub-basin of

the Permian Basin of West Texas.

       24.     The Company’s acreage is located on large, contiguous blocks in the adjacent West

Texas counties of Winkler, Ward, Reeves and Pecos, with significant original oil-in-place within

multiple stacked hydrocarbon-bearing formations. The Company divides its current area of

operation within the southern Delaware Basin into three distinct project areas: Cochise, the

northern portion; Whiskey River, the central portion; and Big Tex, the southernmost portion. As

of December 31, 2018, Jagged Peak operated approximately 97% of its net acreage and held an

average 87% working interest in approximately 91,600 gross (79,500 net) acres.

       25.     On May 9, 2019, the Company issued a press release announcing its first quarter

2019 financial results, including revenue of $129.6 million, compared to $129.1 in the first quarter

of 2018. Defendant Kleckner commented on the quarter’s results stating:

       Our first quarter results are reflective of the primary focus we have put on
       improving our capital efficiency in 2019. We have significantly reduced our DC&E
       costs by capturing approximately 75% of our expected annual per lateral foot
       DC&E savings in the first quarter. From an inventory development standpoint, we
       have recently reworked our drilling and completions program for 2019 to utilize
       larger scale pads and have replaced several two-well pads with the six-well
       Coriander and eight-well Venom projects in our Whiskey River area. With this new
       drill schedule, we begin to transition into multi-horizon co-development projects,
       where we can realize increased capital and operating efficiencies.

       26.     On August 8, 2019, Jagged Peak announced its second quarter 2019 financial

results. For the quarter, the Company reported average daily oil production of 29.1 thousand

barrels of crude oil per day, at the upper end of the Company’s guidance range. Commenting on

the Company’s financial results, defendant Kleckner stated:

       I am pleased with our Company's execution and performance through the first half
       of the year, with our DC&E costs down significantly from 2018. We continue to be
       intently focused on creating additional value through further reductions of these
       DC&E costs and preserving our high operating margins. Leveraging these



                                                 6
  Case 1:19-cv-03433 Document 1 Filed 12/05/19 USDC Colorado Page 7 of 22




       efficiency gains will remain an important part of our business as we move to
       development projects in 2019 and 2020. During the quarter, we started operations
       on the six-well Coriander pad. The wells have been drilled and the completions are
       progressing on schedule to deliver first production in the next few weeks. Also
       during the quarter, we turned online two wells in the Big Tex area and have seen
       encouraging initial results. While it's too early to make a full assessment of these
       results, we remain cautiously optimistic on the future optionality of our Big Tex
       area.

The Proposed Transaction

       27.      On October 14, 2019, Jagged Peak and Parsley issued a joint press release

announcing the Proposed Transaction. The press release stated, in relevant part:

       AUSTIN, Texas and DENVER, Oct. 14, 2019 /PRNewswire/ -- Parsley Energy,
       Inc. (NYSE: PE) (“Parsley,” or “Parsley Energy”) and Jagged Peak Energy Inc.
       (NYSE: JAG) (“Jagged Peak”) today announced they have entered into a definitive
       merger agreement under which Parsley will acquire Jagged Peak in an all-stock
       transaction valued at approximately $2.27 billion, including Jagged Peak's net debt
       of approximately $625 million as of June 30, 2019. Under the terms of the
       agreement, Jagged Peak shareholders will receive a fixed exchange ratio of 0.447
       shares of Parsley Class A common stock for each share of Jagged Peak common
       stock they own. This represents $7.59 per Jagged Peak share based on Parsley's
       closing price on October 11, 2019, and a premium of 1.5% compared to Jagged
       Peak’s 30-day volume weighted average price and 11.2% compared to Jagged
       Peak's closing price on October 11, 2019.

       The transaction, which is expected to close in the first quarter of 2020, has been
       unanimously approved by each company's board of directors. Following the close
       of the transaction, Parsley shareholders will own approximately 77% of the
       combined company, and Jagged Peak shareholders will own approximately 23% of
       the combined company, in each case on a fully diluted basis. The all-stock
       transaction is intended to be tax-free to Jagged Peak shareholders.

       Key Transaction Highlights

       •     Complementary, High-Margin Delaware Basin Footprint: Parsley possesses an
             institutional familiarity with Jagged Peak's Delaware Basin assets, with the
             majority of the acreage directly offsetting Parsley's legacy position.
             Furthermore, Jagged Peak's high-margin, oil-weighted asset base will integrate
             smoothly into Parsley's near-term development program. On a pro forma basis,
             Parsley will have approximately 267,000 net acres in the Permian, comprised
             of 147,000 net acres in the Midland Basin and a highly contiguous 120,000 net
             acre footprint in the Delaware Basin.




                                                 7
Case 1:19-cv-03433 Document 1 Filed 12/05/19 USDC Colorado Page 8 of 22




   •   Accretive on Key Metrics: Parsley expects the low-premium transaction to be
       immediately accretive to key metrics in 2020, including: cash flow per share,
       free cash flow per share, cash return on capital invested, and net asset value.

   •   Corporate Cost Optimization Accrues to Shareholders: The combination is
       expected to generate cash general and administrative ("G&A") savings of
       approximately $25 million in the first year and $40-50 million of annual
       savings thereafter, translating to a net present value of $250-300 million.
       Parsley expects this synergy to facilitate margin expansion and enhance
       corporate free cash flow.(1)

   •   Additional Synergies Clearly Identified: In addition to G&A savings, Parsley
       has identified further synergies that are anticipated to be realized over time:

       o   Capital Efficiency Gains: Parsley and Jagged Peak have seen material
           improvements in recent Delaware Basin well costs. Sustained drilling and
           completion efficiency improvements coupled with the supply chain
           advantages of optimized scale have facilitated a material reduction in
           Parsley's Delaware Basin well costs during 2019. Parsley estimates its
           current average drilling, completion and equipment cost in
           the Delaware Basin are $1,100-$1,150 per lateral foot. Parsley believes
           applying its scale advantages and employing collaborative best practices
           can translate to well cost savings of at least $100 per lateral foot across
           Jagged Peak's remaining inventory in the Delaware Basin.

       o   Overlapping Acreage: The combination of Parsley's and Jagged Peak's
           acreage positions will create a highly contiguous, interlocking footprint in
           the Delaware Basin that allows for a more optimized lease geometry with
           additional extended lateral wells. Additionally, the close proximity of
           Jagged Peak's acreage supports additional operational efficiencies.

       o   Expansive Company-Owned Water Infrastructure Network: Jagged Peak
           has invested nearly $90 million developing significant fresh and produced
           water infrastructure across its acreage position, which is located nearby
           Parsley's existing water assets. Integration of Jagged Peak's water
           infrastructure network increases corporate flexibility and operational scale.

       o   Cost of Capital Advantages: Parsley believes this transaction can accelerate
           progress toward an investment grade credit profile, which could help
           facilitate opportunistic debt refinancing in the future.

   •   Maintains Strong Balance Sheet: An all-stock transaction ensures the combined
       company will retain a strong balance sheet with a pro forma net leverage ratio
       of 1.6x LTM adjusted earnings before interest, income taxes, depreciation,
       depletion, amortization, and exploration expense. Parsley expects to maintain
       its dividend per share at current levels in the near term, with the anticipated free


                                              8
Case 1:19-cv-03433 Document 1 Filed 12/05/19 USDC Colorado Page 9 of 22




      cash flow enhancements from this transaction expected to support increased
      return of capital in the future. Finally, both Parsley and Jagged Peak recently
      added to their respective 2020 hedge positions, and a majority of the combined
      company's expected 2020 oil production is subject to hedge protection. For
      details on Parsley and Jagged Peak's respective hedge positions, please see the
      presentation posted to each company's website that supplements the
      information in this release.

   Management Commentary

   “The combination of Parsley and Jagged Peak is a natural fit,” said Matt Gallagher,
   Parsley’s President and CEO. “Jagged Peak’s oily, high-margin asset base slots in
   nicely to our returns-focused development approach, its acreage footprint and water
   infrastructure dovetails into our legacy Delaware Basin position, and its corporate
   culture aligns with our core values. In short, we now have a
   premier Delaware Basin business that rivals our foundational Midland Basin
   business. This transaction also creates tangible synergies that will enhance our
   corporate free cash flow profile and will be shared by the combined shareholder
   base. Ultimately, I am proud of the high level of execution Parsley has delivered
   throughout 2019, and I am excited by the prospects of what the combination of
   Parsley and Jagged Peak can deliver for shareholders in 2020.”

   Jim Kleckner, President and Chief Executive Officer of Jagged Peak, commented,
   “The combined assets of Jagged Peak and Parsley Energy are a great fit that create
   a stronger combined Permian company. The pro-forma company provides our
   shareholders with premier acreage in both the Midland and Delaware sub-basins,
   while providing additional scale, significant operational synergies, and free cash
   flow in this competitive environment. Our team has made tremendous progress to
   increase efficiencies as we evolved to pad development on our acreage position.
   We look forward to working closely with Parsley to ensure that we provide an
   efficient changeover of asset-level institutional knowledge, so our shareholders and
   the shareholders of Parsley Energy can reap the maximized benefits of this
   transaction.”

   S. Wil VanLoh, Jr., a Jagged Peak director and the Founder and Chief Executive
   Officer of Quantum Energy Partners, Jagged Peak’s controlling shareholder,
   commented, “The inevitable consolidation in the Permian has started and Jagged
   Peak made a decisive move to team up with the right partner. Quantum has known
   Bryan, Matt and the Parsley team for many years and has tremendous respect for
   the industry-leading execution capabilities and top-tier rock they possess. The
   combination of the two companies will create a unique platform that will benefit
   from scale, capital allocation optionality, and peer-leading economics (IRRs, oil-
   weighting and netback margins) that we believe will represent one of the most
   compelling investment vehicles in the Permian. We look forward to partnering with
   the Parsley team as they mature into a Permian pure-play large cap. I would also
   like to thank every current and former employee of Jagged Peak for creating a great



                                            9
 Case 1:19-cv-03433 Document 1 Filed 12/05/19 USDC Colorado Page 10 of 22




       private equity success story and for positioning Jagged Peak's shareholders for
       continued value creation in a very tough macro energy environment. It’s been an
       honor being your partner.”

The Proxy Statement Contains Material Misstatements or Omissions

       28.      Defendants filed a materially incomplete and misleading Proxy Statement with the

SEC and disseminated it to Jagged Peak’s stockholders. The Proxy Statement misrepresents or

omits material information that is necessary for the Company’s stockholders to make an informed

decision whether to vote in favor of the Proposed Transaction.

       29.      Specifically, as set forth below, the Proxy Statement fails to provide Company

stockholders with material information or provides them with materially misleading information

concerning: (i) Jagged Peak and Parsley management’s financial projections for Jagged Peak,

Parsley and the pro forma company; (ii) the data and inputs underlying the financial valuation

analyses that support the fairness opinions provided by the Company’s financial advisors, Citi and

RBCCM; (iii) the background of the Proposed Transaction; and (iv) potential conflicts of interest

faced by RBCCM.

Material Omissions Concerning Financial Projections for Jagged Peak, Parsley and the Pro
Forma Company
       30.      The Proxy Statement omits material information regarding the Company’s

financial projections for Jagged Peak, Parsley and the pro forma combined company, provided by

Jagged Peak and Parsley management and relied upon by Citi and RBCCM for their analyses.

       31.      For example, the Proxy Statement sets forth:

       In arriving at its opinion, Citi:

                                            ***

       •     reviewed certain information and data provided to or discussed with Citi by the
             managements of Jagged Peak and Parsley relating to potential cost savings,
             strategic implications and financial and operational benefits (including the


                                                 10
 Case 1:19-cv-03433 Document 1 Filed 12/05/19 USDC Colorado Page 11 of 22




             amount, timing and achievability thereof) anticipated by such managements to
             result from the merger; [and]

                                             ***

       •     reviewed, for informational reference, certain potential pro forma financial
             effects of the merger relative to Jagged Peak and Parsley each on a standalone
             basis utilizing the financial forecasts and other information and data relating to
             Jagged Peak and Parsley and the potential cost savings, strategic implications
             and financial and operational benefits referred to above[.]

Proxy Statement at 102. The Proxy Statement, however, fails to set forth: (i) the data relating to

potential cost savings, strategic implications and financial and operational benefits Jagged Peak

and Parsley management anticipated to result from the Proposed Transaction; and (ii) certain

potential pro forma financial effects of the merger relative to Jagged Peak and Parsley each on a

standalone basis.

       32.      Similarly, the Proxy Statement sets forth:

       For the purposes of rendering its opinion, RBCCM undertook such review,
       inquiries and analyses as it deemed necessary or appropriate under the
       circumstances, including the following:

                                             ***

       •     RBCCM reviewed (a) financial projections and other estimates and data
             relating to Jagged Peak, prepared by the management of Jagged Peak (the
             “Standalone Jagged Peak Projections”), as well as financial projections and
             other estimates and data relating to Parsley, prepared by management of
             Parsley, as adjusted by management of Jagged Peak (the “Standalone Parsley
             Projections” and, together with the Standalone Jagged Peak Projections, the
             “Standalone Projections”), all of which included estimates regarding certain
             tax attributes expected to result from the utilization of net operating loss
             carryforwards of Jagged Peak and Parsley (collectively, “Tax Attributes”),
             (b) certain crude oil, natural gas and NGLs reserve information regarding
             proved and unproved crude oil, natural gas and NGLs reserves and
             undeveloped resources of Jagged Peak, prepared by the management of
             Jagged Peak (the “Jagged Peak Resource Information”), and certain crude
             oil, natural gas and NGLs reserve information regarding proved and
             unproved crude oil, natural gas and NGLs reserves and undeveloped
             resources of Parsley, prepared by management of Parsley, as adjusted by
             management of Jagged Peak (the “Parsley Resource Information” and,
             together with the Jagged Peak Resource information, the “Resource


                                                  11
  Case 1:19-cv-03433 Document 1 Filed 12/05/19 USDC Colorado Page 12 of 22




             Information”), which, in each case, included the discounting of categories of
             crude oil, natural gas and NGLs reserves and undeveloped resources
             information by the management of Jagged Peak, as well as (c) certain future
             crude oil, natural gas and NGLs commodity price assumptions, all of which
             financial projections and other estimates and data and crude oil, natural gas
             and NGLs reserves and undeveloped resources information RBCCM was
             directed by management of Jagged Peak to utilize for purposes of its analyses
             and opinion[.]

Id. at 113-114 (emphasis added). The Proxy Statement, however, fails to set forth: (i) the estimates

regarding certain tax attributes expected to result from the utilization of net operating loss

carryforwards of Jagged Peak and Parsley; (ii) certain crude oil, natural gas and NGLs reserve

information regarding proved and unproved crude oil, natural gas and NGLs reserves and

undeveloped resources of Jagged Peak, prepared by the management of Jagged Peak; (iii) certain

crude oil, natural gas and NGLs reserve information regarding proved and unproved crude oil,

natural gas and NGLs reserves and undeveloped resources of Parsley, prepared by management of

Parsley, as adjusted by management of Jagged Peak; and (iv) certain future crude oil, natural gas

and NGLs commodity price assumptions, all of which financial projections and other estimates

and data and crude oil, natural gas and NGLs reserves and undeveloped resources information

RBCCM was directed by management of Jagged Peak to utilize for purposes of its analyses and

opinion.

       33.      In addition, in connection with Citi’s Discounted Cash Flow (“DCF”) Analyses of

Jagged Peak and Parsley, the Proxy Statement sets forth:

       Citi performed a discounted cash flow analysis of Jagged Peak by calculating the
       estimated present value (as of June 30, 2019) of the standalone unlevered, after-
       tax free cash flows that Jagged Peak was forecasted to generate during the second
       half of the fiscal year ending December 31, 2019 through the full fiscal year ending
       December 31, 2023 based on the Jagged Peak forecasts reflecting both Strip Pricing
       and Wall Street Consensus Pricing. . . .

       Citi performed a discounted cash flow analysis of Parsley by calculating the
       estimated present value (as of June 30, 2019) of the standalone unlevered, after-



                                                12
  Case 1:19-cv-03433 Document 1 Filed 12/05/19 USDC Colorado Page 13 of 22




        tax free cash flows that Parsley was forecasted to generate during the second half
        of the fiscal year ending December 31, 2019 through the full fiscal year ending
        December 31, 2023 based on the Jagged Peak-Parsley forecasts reflecting both
        Strip Pricing and Wall Street Consensus Pricing. . . .

Id. at 108.

        34.     Similarly, with respect to RBCCM’s DCF Analyses of Jagged Peak and Parsley,

the Proxy Statement sets forth:

        RBCCM performed a discounted cash flow analysis of Jagged Peak by calculating
        the estimated net present value of the after-tax unlevered free cash flows of Jagged
        Peak as of June 30, 2019, based on the Standalone Jagged Peak Projections, and
        using each of Strip Pricing and Consensus Pricing.

                                               ***

        RBCCM performed a discounted cash flow analysis of Parsley by calculating the
        estimated net present value of the after-tax unlevered free cash flows of Parsley as
        of June 30, 2019, based on the Standalone Parsley Projections and using each of
        Strip Pricing and Consensus Pricing.

Id. at 116, 118 (emphasis added). The Proxy Statement, however, fails to set forth the respective

after-tax unlevered free cash flows for Jagged Peak and Parsley utilized by Citi and RBCCM in

each of their DCF Analyses, and the underlying line items.

        35.     Moreover, according to the Proxy Statement, at a September 26, 2019 Board

meeting, the Company’s Chief Operating Officer Craig R. Walters “updated the Jagged Peak

[B]oard regarding Jagged Peak’s long-range forecast.” Id. at 67. The Proxy Statement fails to

disclose the details of this update.

        36.     The omission of this information renders the statements in the “Certain Jagged Peak

Unaudited Prospective Financial and Operating Information,” “Opinions of Jagged Peak’s

Financial Advisors,” and “Background of the Merger” sections of the Proxy Statement false and/or

materially misleading in contravention of the Exchange Act.

Material Omissions Concerning Citi’s and RBCCM’s Financial Analyses



                                                13
  Case 1:19-cv-03433 Document 1 Filed 12/05/19 USDC Colorado Page 14 of 22




       37.     The Proxy Statement describes Citi’s and RBCCM’s fairness opinions and the

various valuation analyses performed in support of their opinions. However, the descriptions of

Citi’s and RBCCM’s fairness opinions and analyses fail to include key inputs and assumptions

underlying these analyses. Without this information, as described below, Jagged Peak’s public

stockholders are unable to fully understand these analyses and, thus, are unable to determine what

weight, if any, to place on Citi’s and RBCCM’s fairness opinions in determining whether to vote

in favor of the Proposed Transaction.

       38.     With respect to Citi’s Selected Public Companies Analyses of Jagged Peak and

Parsley, the Proxy Statement fails to disclose: (i) the individual multiples and financial metrics for

each of the selected companies analyzed by Citi; and (ii) Jagged Peak’s and Parsley’s calendar

year 2019 and 2020 cash flow per share utilized by Citi in its analyses.

       39.     With respect to Citi’s DCF Analysis of Jagged Peak, the Proxy Statement fails to

disclose: (i) the unlevered, after-tax free cash flows that Jagged Peak was forecasted to generate

during the second half of the fiscal year ending December 31, 2019 through the full fiscal year

ending December 31, 2023 based on the Jagged Peak forecasts reflecting both Stip Pricing and

Wall Street Consensus Pricing, and the underlying line items; (ii) quantification of Jagged Peak’s

stock-based compensation that Citi treated as a cash expense; (iii) the value of Jagged Peak’s net

operating loss carryforwards utilized by Citi in its analysis; (iv) quantification of the inputs and

assumptions underlying the discount rate range of 9.0% to 10.3%; and (v) the estimated terminal

value for Jagged Peak.

       40.     With respect to Citi’s DCF Analysis of Parsley, the Proxy Statement fails to

disclose: (i) the unlevered, after-tax free cash flows that Parsley was forecasted to generate during

the second half of the fiscal year ending December 31, 2019 through the full fiscal year ending




                                                 14
  Case 1:19-cv-03433 Document 1 Filed 12/05/19 USDC Colorado Page 15 of 22




December 31, 2023 based on the Jagged Peak-Parsley forecasts reflecting both Strip Pricing and

Wall Street Consensus Pricing, and the underlying line items; (ii) quantification of Parsley’s stock-

based compensation that Citi treated as a cash expense; (iii) the value of Parsley’s net operating

loss carryforwards utilized by Citi in its analysis; (iv) quantification of the inputs and assumptions

underlying the discount rate range of 8.2% to 9.5%; and (v) the estimated terminal value for

Parsley.

       41.     With respect to Citi’s Net Asset Value Analysis of Jagged Peak, the Proxy Statement

fails to disclose: (i) the unlevered, after-tax free cash flows that Jagged Peak was projected to

generate from its proved developed producing reserves and currently undeveloped resources; (ii)

Jagged Peak’s estimated non-drilling and completion capital expenditures, corporate expenses and

net hedge and pricing contract gains and losses; (iii) Jagged Peak’s net debt as of June 30, 2019

and estimated non-operated acreage; (iv) quantification of the inputs and assumptions underlying

the discount rate range of 9.0% to 10.3%; (v) quantification of Jagged Peak’s stock-based

compensation that Citi treated as a cash expense; and (vi) the value of Jagged Peak’s net operating

loss carryforwards utilized by Citi in its analysis.

       42.     With respect to Citi’s Net Asset Value Analysis of Parsley, the Proxy Statement fails

to disclose: (i) the unlevered, after-tax free cash flows that Parsley was projected to generate from

its proved developed producing reserves and currently undeveloped resources; (ii) Parsley’s

estimated non-drilling and completion capital expenditures, corporate expenses and net hedge

gains and losses; (iii) Parsley’s net debt as of June 30, 2019 and estimated non-operated and non-

drilling spacing units acreage value; (iv) quantification of the inputs and assumptions underlying

the discount rate range of 8.2% to 9.5%; (v) quantification of Parsley’s stock-based compensation




                                                  15
  Case 1:19-cv-03433 Document 1 Filed 12/05/19 USDC Colorado Page 16 of 22




that Citi treated as a cash expense; and (vi) the value of Parsley’s net operating loss carryforwards

utilized by Citi in its analysis.

        43.     With respect to Citi’s Relative Contribution Analysis, the Proxy Statement fails to

disclose the combined company’s estimated adjusted EBITDA and operating cash flow for

calendar years 2019 and 2020.

        44.     With respect to Citi’s analysis of Wall Street research analysts’ price targets for

Jagged Peak common stock and Parsley Class A common stock, the Proxy Statement fails to

disclose the individual price targets for the Company and Parsley.

        45.     With respect to RBCCM’s DCF Analysis of Jagged Peak, the Proxy Statement fails

to disclose: (i) the after-tax unlevered free cash flow for Jagged Peak over the projection period,

and the underlying line items; (ii) Jagged Peak’s estimated calendar year 2025 EBITDA, utilized

to derive the terminal value; (iii) quantification of the inputs and assumptions underlying the

discount rate range of 9.0% to 11.0%; (iv) Jagged Peak’s net debt; (v) the number of diluted

outstanding Jagged Peak shares; and (vi) the estimated terminal value for Jagged Peak.

        46.     With respect to RBCCM’s DCF Analysis of Parsley, the Proxy Statement fails to

disclose: (i) the after-tax unlevered free cash flow for Parsley over the projection period, and the

underlying line items; (ii) Parsley’s estimated calendar year 2025 EBITDA, utilized to derive the

terminal value; (iii) quantification of the inputs and assumptions underlying the discount rate range

of 8.5% to 10.5%; (iv) Parsley’s net debt; (v) the number of diluted outstanding Parsley shares;

and (vi) the estimated terminal value for Parsley.

        47.     With respect to RBCCM’s Price Targets for Jagged Peak and Price Targets for

Parsley analyses, the Proxy Statement fails to disclose the individual price targets for the Company

and Parsley.




                                                 16
 Case 1:19-cv-03433 Document 1 Filed 12/05/19 USDC Colorado Page 17 of 22




       48.     With respect to RBCCM’s Selected Precedent Transactions Analysis, the Proxy

Statement fails to disclose: (i) the specific transactions analyzed by RBCCM; and (ii) individual

multiples and financial metrics for each of the selected transactions analyzed by RBCCM.

       49.     When a banker’s endorsement of the fairness of a transaction is touted to

stockholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       50.     The omission of this information renders the statements in the “Opinions of Jagged

Peak’s Financial Advisors” and “Certain Jagged Peak Unaudited Prospective Financial and

Operating Information” sections of the Proxy Statement false and/or materially misleading in

contravention of the Exchange Act.

Material Omissions Concerning the Background of the Proposed Transaction

       51.     The Proxy Statement is materially deficient because it fails to disclose material

information relating to the background of the process leading to the Proposed Transaction.

       52.     Specifically, in connection with the sale process, Jagged Peak executed

confidentiality agreements with certain potential bidders. For example, Jagged Peak entered into

a mutual confidentiality agreement with a party identified as “Company E” on September 17, 2019

and with a party identified as “Company A” on September 30, 2019. See id. at 66, 68. The Proxy

Statement fails, however, to disclose whether the confidentiality agreements Jagged Peak entered

into with any potential bidders, including Company E and Company A, are still in effect and/or

contain a “don’t ask, don’t waive” (“DADW”) standstill provision that is presently precluding each

of these counterparties from making a topping bid for the Company.

       53.     The disclosure of the terms of any standstill provisions in the confidentiality

agreements Jagged Peak entered into with potential merger partners is crucial to Jagged Peak




                                               17
  Case 1:19-cv-03433 Document 1 Filed 12/05/19 USDC Colorado Page 18 of 22




stockholders being fully informed of whether their fiduciaries have put in place restrictive devices

to foreclose a topping bid for the Company.

       54.      The omission of this information renders the statements in the “Background of the

Merger” section of the Proxy Statement false and/or materially misleading in contravention of the

Exchange Act.

Material Omissions Concerning RBCCM’s Potential Conflicts of Interest

       55.      The Proxy Statement fails to disclose material information concerning potential

conflicts of interest faced by one of the Company’s financial advisors, RBCCM.

       56.      The Proxy Statement sets forth in connection with the Proposed Transaction “if the

merger is consummated, RBCCM may be entitled to an additional fee of $1,000,000 payable, at

Jagged Peak’s sole discretion.” Id. at 122. The Proxy Statement, however, fails to disclose the

agreed parameters for such additional discretionary fee, the criteria RBCCM needs to satisfy to

receive the additional fee, and whether the Company anticipates paying RBCCM the additional

fee.

       57.      Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       58.      The omission of this information renders the statements in the “Opinions of Jagged

Peak’s Financial Advisors” section of the Proxy Statement false and/or materially misleading in

contravention of the Exchange Act.

       59.      The Individual Defendants were aware of their duty to disclose this information

and acted negligently (if not deliberately) in failing to include this information in the Proxy

Statement. Absent disclosure of the foregoing material information prior to the stockholder vote

on the Proposed Transaction, Plaintiff and the other stockholders of Jagged Peak will be unable to


                                                18
  Case 1:19-cv-03433 Document 1 Filed 12/05/19 USDC Colorado Page 19 of 22




make a sufficiently informed decision whether to vote in favor of the Proposed Transaction and

are thus threatened with irreparable harm warranting the injunctive relief sought herein.

                                            COUNT I

              Claims Against All Defendants for Violations of Section 14(a) of the
                 Exchange Act and SEC Rule 14a-9 Promulgated Thereunder

        60.     Plaintiff repeats and realleges each and every allegation contained above, as though

fully set forth herein.

        61.     During the relevant period, defendants disseminated the false and misleading Proxy

Statement specified above, which failed to disclose material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading in

violation of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

        62.     By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Proxy Statement. The Proxy

Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented

and/or omitted material facts, including material information about Jagged Peak and Parsley

management’s financial projections for Jagged Peak, Parsley and the pro forma company, the data

and inputs underlying the financial valuation analyses that support the fairness opinions provided

by the Company’s financial advisors, Citi and RBCCM, the background of the Proposed

Transaction, and potential conflicts of interest faced by RBCCM. The defendants were at least

negligent in filing the Proxy Statement with these materially false and misleading statements.

        63.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder would consider them important in deciding how to vote

on the Proposed Transaction.

        64.     By reason of the foregoing, the defendants have violated Section 14(a) of the



                                                 19
  Case 1:19-cv-03433 Document 1 Filed 12/05/19 USDC Colorado Page 20 of 22




Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       65.     Because of the false and misleading statements in the Proxy Statement, Plaintiff is

threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

relief is appropriate to ensure defendants’ misconduct is corrected.

                                            COUNT II

                  Claims Against the Individual Defendants for Violation of
                             Section 20(a) of the Exchange Act

       66.     Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       67.     The Individual Defendants acted as controlling persons of Jagged Peak within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Jagged Peak and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       68.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       69.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous



                                                 20
  Case 1:19-cv-03433 Document 1 Filed 12/05/19 USDC Colorado Page 21 of 22




recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of this document.

       70.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that

they reviewed and considered—descriptions which had input from the directors.

       71.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       72.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act.     As a direct and proximate result of defendants’ conduct, Jagged Peak’s

stockholders will be irreparably harmed.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands injunctive relief, in his favor and against defendants as

follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;




                                                21
  Case 1:19-cv-03433 Document 1 Filed 12/05/19 USDC Colorado Page 22 of 22




       C.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all claims and issues so triable.



 Dated: December 5, 2019                           Respectfully submitted,

                                                   /s/ Richard A. Acocelli
                                                   Richard A. Acocelli
                                                   WEISSLAW LLP
                                                   1500 Broadway, 16th Floor
                                                   New York, NY 10036
                                                   Telephone: (212) 682-3025
                                                   Facsimile: (212) 682-3010
                                                   Email: racocelli@weisslawllp.com

                                                   Attorneys for Plaintiff




                                                 22
